DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 8,086,108 to Tanigawa et al in view of USPUB 2006/0127022 to Kim et al.
 	Fig. 3 of Tanigawa is reproduced for a reference.

    PNG
    media_image1.png
    366
    802
    media_image1.png
    Greyscale

 	

 Tanigawa shows the following.
 	Claim 1. (Currently Amended) An inter- or intra-chip optical communication system, comprising: a waveguide 40 between a first endface and a second 
endface of the waveguide; a first photodetector 30A electrically coupled to a first
 integrated circuit chip (see fig. 2) and optically coupled to the first endface of 
the waveguide; and
a first microLED 20A on a portion of the first photodetector, the first microLED
electrically coupled to the first integrated circuit chip (fig. 2) and optically coupled to the first endface of the waveguide, with an area of the first microLED small 
compared to an area of the first photodetector;
a second photodetector 30B electrically coupled to a second integrated circuit chip (see fig. 2) and optically coupled to the second endface of the waveguide; and
a second microLED 20B on a portion of the second photodetector, the second 
microLED electrically coupled to the second integrated circuit chip (see fig. 2)
 and optically coupled to the second endface of the waveguide, with an area of 
the second microLED small compared to an area of the second photodetector.  
Tanigawa discloses every aspect of claimed invention except for the waveguide 
40 having a waveguide core longitudinally bounded by waveguide cladding.  Kim shows a general teaching of utilizing a planar optical waveguide having a waveguide core and a waveguide cladding for the purpose of a strong energy to minimize a propagation loss.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Tanigawa’s device to include the waveguide having a waveguide core longitudinally bounded by waveguide cladding as shown in Kim’s reference.  It is clear this would improve the device.
 	Re claims 3-4, fig. 9 shows a same package (a same substrate 6), and semiconductor materials are shown in column 8, lines 16-end.
 	Re claims 5-6, fig. 3-4 show a first package and a second package.
 	Re claim 7, fig. 2-3 show a monolithically integrated structure.
 	Re claim 9, fig 12 show a multimode waveguide.
 	Re claims 10, 27, and 28, Tanigawa and Kim do not show the claimed range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Re claim 28, it is further noted that since Tanigawa and Kim show all the claimed structural limitations, the claimed characteristics are inherently shown by the device.
 	Re claim 11, Tanigawa and Kim do not show the claimed material.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Re claim 12. (Original) The system of claim 1, wherein the first photodetector and the first microLED are optically coupled to the waveguide by an optical coupling assembly.  See column 2, line 63- column 3, line 11 of Tanigawa.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 8,086,108 to Tanigawa et al in view of USPUB 2006/0127022 to Kim et al, and further in view of USPAT 7,393,145 to Stevens et al.
 	Tanigawa shows reflectors in abstract.   Tanigawa and Kim do not show the claimed lens.  Stevens shows a general teaching of utilizing lens and mirrors positioned between the emitter and the end of the optical path for the purpose of focusing or directing the light signal.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed lens and mirrors as shown in Stevens for the purpose of focusing or directing the light signal.  It is clear this would improve the device.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883